04/15/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0420



                            No. DA 19-0420

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

CHARLES MICHAEL BYRNE,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including May 22, 2020, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     April 15 2020